PER CURIAM
Based upon the facts of State v. Marsden, Moore, Cassidy, 19 Or App 742, 528 P2d 1066 (1974), a search was made of the premises occupied by Kathy Behrens at 1590 South Sherman Street in Albany and during the course of that search narcotics were found consisting of marihuana and what was “probably” a white powder containing amphetamine. These two defendants were charged as possessors of the marihuana. ORS 167.207. They moved to suppress the evidence on substantially the same basis as that advanced by State v. Marsden, Moore, Cassidy, supra.
The contraband was seized pursuant to a search warrant based upon an affidavit made, by one of the arresting officers in the other case. In the affidavit he set forth the facts which we have related in the foregoing opinion except that reference to information from the state police officer on Highway 1-5 about the described Toyota being en route to Albany and the information about the stop at the small grocery store, after it turned off into Albany, were omitted. These omissions were not important in view of the additional information which the affiant had after the arrest of Marsden, Moore and Cassidy which was included in the affidavit. We have held that the arrest and seizing of *761the evidence was proper in Marsden, Moore, Cassidy. The subsequent course of events which resulted in the search of the residence and the arrest of these two defendants was also proper.
Reversed and remanded.